Exhibit CHARTER COMMUNICATIONS, INC. VALUE CREATION PLAN 1.Effective Date.This Value Creation Plan (the “Plan”) of Charter Communications, Inc. (the “Company”) is effective as of January 9, 2009 (the “Effective Date”), and shall remain in effect until the payment of all benefits earned and payable hereunder. 2.General.The Plan shall consist of two components, the Restructuring Value Program (the “RVP”) and the Cash Incentive Program (the “CIP”).Each Participant (as defined below) shall participate in both components of the Plan.
